NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 8 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

                                                No.   18-15630
In the Matter of: THOMAS SPIELBAUER,
____________________________________ D.C. No. 5:17-cv-03071-BLF

167 E. WILLIAM LLC,
                                                MEMORANDUM*
                Plaintiff-Appellee,

 v.

THOMAS SPIELBAUER,

                Defendant-Appellant.



                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                           Submitted October 21, 2019**
                             San Francisco, California

Before: BYBEE and N.R. SMITH, Circuit Judges, and MENDOZA,*** District
Judge.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Salvador Mendoza, Jr., United States District Judge for
the Eastern District of Washington, sitting by designation.
                                         1
      Thomas Spielbauer appeals the district court’s order affirming the bankruptcy

court’s judgment in favor of 167 E. William LLC. The bankruptcy court determined,

in granting summary judgment, that the monetary award Spielbauer owes the LLC

under a California trial court judgment is not dischargeable under 11 U.S.C.

§ 523(a)(6) because it is a debt for willful and malicious injury. We have jurisdiction

under 28 U.S.C. § 158(d)(1), and we affirm.

      The LLC satisfies all three requirements for standing in bankruptcy court: it

is a party in interest under the Bankruptcy Code, meets Article III’s standing

requirements, and does not implicate prudential standing concerns set forth in case

law. See Hughes v. Tower Park Props., LLC (In re Tower Park Props., LLC), 803
F.3d 450, 456 (9th Cir. 2015).

      The LLC has a claim against Spielbauer by virtue of the state court judgment

it obtained against him. See 11 U.S.C. § 101(5)(A). This liability, specifically the

monetary award provided in the judgment, constitutes a debt Spielbauer owes the

LLC. See id. § 101(12). Therefore, the LLC is Spielbauer’s creditor. See id.

§ 101(10)(A). As such, the LLC is a party in interest to Spielbauer’s bankruptcy. See

id. § 1109(b). Under the Bankruptcy Code, the LLC may raise any issue pertaining

to its claim, including whether Spielbauer’s debt is dischargeable. See id.

§§ 523(c)(1), 1109(b); see also Fed. R. Bankr. P. 4007(a).




                                          2                                    18-15630
      Similarly, as Spielbauer’s creditor, the LLC satisfies all three of Article III’s

standing requirements. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016);

Sherman v. SEC (In re Sherman), 491 F.3d 948, 965 (9th Cir. 2007). The LLC

suffered an injury in fact because the pendency of the bankruptcy action affects its

ability to enforce the state court judgment in its favor and poses a risk that the debt

might be discharged. See Sherman, 491 F.3d at 965. The LLC’s injury is fairly

traceable to Spielbauer’s filing of the bankruptcy petition because such conduct

makes it likely that the debt will not be fully paid. See id. And it is likely, as opposed

to merely speculative, that the LLC’s injury will be redressed by a favorable

decision, as such a result would mean that the debt would not be discharged. See id.

In sum, the LLC has Article III standing to seek a determination that the debt

Spielbauer owes it under the state court judgment is nondischargeable. Spielbauer’s

argument that the LLC did not satisfy Article III’s standing requirements in the

California trial court is irrelevant. See ASARCO Inc. v. Kadish, 490 U.S. 605, 617

(1989).

      Finally, the LLC, by seeking a determination that the debt Spielbauer owes it

under the state court judgment is nondischargeable, has not implicated the three

broad principles of prudential standing. See Lexmark Int’l, Inc. v. Static Control

Components, Inc., 572 U.S. 118, 126 (2014). The LLC is raising its own legal right




                                            3                                     18-15630
to payment under state law, is not raising a generalized grievance, and is within the

zone of interests protected by the Bankruptcy Code.

      Under California law, issue preclusion principles prevent Spielbauer from

relitigating the state court factual finding that he committed fraud. See Ormsby v.

First Am. Title Co. of Nev. (In re Ormsby), 591 F.3d 1199, 1205 n.3 (9th Cir. 2010);

Samara v. Matar, 419 P.3d 924, 926 (Cal. 2018). The state court judgment is a final

adjudication on the merits. It involves an issue identical to the issue raised in the

bankruptcy court: whether Spielbauer committed fraud by intentionally

misrepresenting a material fact known to him with the intention of injuring the LLC.

That issue was actually litigated and necessarily decided by both the California trial

and appellate courts; it did not evade review.1 And the LLC asserted issue preclusion

against the same defendant from the state court litigation, Spielbauer. Moreover, the

public policies underlying issue preclusion—preserving the judicial system’s

integrity, promoting judicial economy, and protecting litigants from vexatious

litigation—support applying issue preclusion here. See Harmon v. Kobrin (In re

Harmon), 250 F.3d 1240, 1245 (9th Cir. 2001); Lucido v. Superior Court, 795 P.2d
1
  The state trial court found by clear and convincing evidence that Spielbauer’s
conduct was fraudulent under California Civil Code section 3294(c)(3), which
defines fraud as “an intentional misrepresentation, deceit, or concealment of a
material fact known to the defendant with the intention on the part of the defendant
of thereby depriving a person of property or legal rights or otherwise causing injury.”
The state appellate court concluded substantial evidence supported this finding.

                                          4                                    18-15630
1223, 1226–27 (Cal. 1990). Issue preclusion is available here, and the bankruptcy

court did not abuse its discretion in applying it. See Dias v. Elique, 436 F.3d 1125,

1128 (9th Cir. 2006).

      The monetary award the LLC obtained against Spielbauer in the state trial

court is, under 11 U.S.C. § 523(a)(6), a nondischargeable debt for the willful and

malicious injury he caused the LLC. Spielbauer committed fraud by intentionally

misrepresenting a material fact known to him with the intention of injuring the LLC.

This qualifies as a deliberate and intentional injury, inflicted with the actual,

subjective motive and intent to cause the injury that flowed as a natural consequence

of the act. See Ormsby, 591 F.3d at 1206. This also qualifies as a malicious injury

because it was a wrongful, intentional act that necessarily caused injury without just

cause or excuse. See id. at 1207. Both elements of nondischargeability are satisfied.

      No genuine dispute of material fact exists and the LLC is entitled to

judgment as a matter of law. See Fed. R. Civ. P. 56(a); Fed. R. Bankr. P. 7056. The

bankruptcy court did not err in granting summary judgment in favor of the LLC.

      We decline to consider Spielbauer’s argument that the state court monetary

award is excessive because he did not present it to either the bankruptcy court or

the district court. See El Paso City v. Am. W. Airlines, Inc. (In re Am. W. Airlines,

Inc.), 217 F.3d 1161, 1165 (9th Cir. 2000).




                                          5                                    18-15630
      We overrule the LLC’s objection to portions of Spielbauer’s excerpts of

record because he cites them in his briefing on the standing issue and they are

minimally relevant. See 9th Cir. R. 30-1.4(a)(xi).

      AFFIRMED.




                                          6                             18-15630